United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
      ___________

      No. 98-1473
      ___________

Barbara Kaminski,                         *
                                          *
             Appellant,                   *
                                          *
      v.                                  *
                                          *
Baxter County, Arkansas; John Doe,        *
#1-#10, who are or were deputies          *
and/or agents of Baxter County            *
Sheriff’s Department, in their official   *
capacity and in their individual          *
capacity,                                 *
                                          *
             Appellees.                   *
                                          *
      __________
                                              Appeals from the United States
      No. 98-2056                             District Court for the
      __________                              Western District of Arkansas.
                                                  [UNPUBLISHED]
Barbara Kaminski,                         *
                                          *
             Appellant,                   *
                                          *
      v.                                  *
                                          *
Baxter County, Arkansas,                  *
                                          *
             Defendant-Appellee,          *
                                          *
John Doe, #1-#10, who are or were         *
deputies and/or agents of the Baxter  *
County Sheriff&s Department, in       *
their official capacity and in their  *
individual capacity,                  *
                                      *
             Defendants-Appellees.    *
                                 ___________

                          Submitted: October 15, 1998

                               Filed: November 2, 1998
                                   ___________

Before WOLLMAN, HANSEN, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.

      In these consolidated appeals, Barbara Kaminski appeals the district court&s1
adverse grant of summary judgment in her 42 U.S.C. § 1983 action stemming from a
search of her house and the denial of her motion to reconsider. Having reviewed the
record and the parties& briefs, we conclude that the district court did not err.
Accordingly, the judgment is affirmed. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
        The Honorable H. Franklin Waters, United States District Judge for the Western
District ofArkansas.

                                         -2-